Exhibit 10.1

 

Conformed Copy

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 5, 2012 by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and
(b) AXCELIS TECHNOLOGIES, INC., a Delaware corporation (“ATI”) and AXCELIS
TECHNOLOGIES CCS CORPORATION, a Delaware corporation (“ATCC”), each with offices
located at 108 Cherry Hill Drive, Beverly, Massachusetts 01915 (ATI and ATCC are
referred to herein, individually and collectively, jointly and severally, as
“Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of
April 25, 2011, evidenced by, among other documents, a certain Second Amended
and Restated Loan and Security Agreement dated as of April 25, 2011, between
Borrower and Bank, as amended by a certain First Loan Modification Agreement
dated as of December 27, 2011, between Borrower and Bank (as amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and the
intellectual property as described in a certain Amended and Restated
Intellectual Property Security Agreement dated as of March 12, 2010, between ATI
and Bank, as amended by a certain First Amendment to Amended and Restated
Intellectual Property Security Agreement dated as of April 25, 2011, between ATI
and Bank, and as further amended by a certain Second Amendment to Intellectual
Property Security Agreement (the “Second Amendment to IP Agreement”) dated of
even date herewith, between ATI and Bank (as amended, supplemented, restated or
otherwise modified, the “IP Security Agreement”) (together with the Loan
Agreement and any other documents granting collateral security to Bank, the
“Security Documents”). Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations, shall be referred to as
the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1                                          The Loan Agreement shall be amended
by deleting the following appearing as Section 6.9 thereof (entitled “Financial
Covenants”):

 

“6.9        Financial Covenants.

 

(a)           Adjusted Quick Ratio.  Borrower and its Subsidiaries, on a
consolidated basis, shall maintain at all times (other than the period
commencing April 1, 2011 through and including April 30, 2011), to be tested as
of the last day of each calendar quarter commencing with the calendar quarter
ended March 31, 2011, a ratio of Quick Assets to Current Liabilities minus
Deferred Revenue of at least 1.4:1.0.

 

(b)           Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of

 

--------------------------------------------------------------------------------


 

the fiscal quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six
(6) month period ending on the last day of the fiscal quarters ending June 30,
2011 and September 30, 2011; (iii) ($3,000,000.00) for the trailing six month
period ending on the last day of the fiscal quarter ending December 31, 2011;
and (iv) $7,500,000 for the trailing six (6) month period ending on the last day
of the fiscal quarter ending March 31, 2012 and for each trailing six (6) month
period ending on the last day of each fiscal quarter thereafter.”

 

and inserting in lieu thereof the following:

 

“6.9        Financial Covenants.

 

(a)           Adjusted Quick Ratio.  Borrower and its Subsidiaries, on a
consolidated basis, shall maintain at all times (other than the period
commencing April 1, 2011 through and including April 30, 2011), to be tested
(i) prior to the 2012 Effective Date, as of the last day of each calendar
quarter commencing with the calendar quarter ended March 31, 2011, and (ii) on
and after the 2012 Effective Date, as of the last day of each month, a ratio of
Quick Assets to Current Liabilities minus Deferred Revenue of at least 1.4:1.0.

 

(b)           Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least (i) $3,000,000
for the trailing six (6) month period ending on the last day of the fiscal
quarter ending March 31, 2011; (ii) $5,000,000 for each trailing six (6) month
period ending on the last day of the fiscal quarters ending June 30, 2011 and
September 30, 2011; (iii) ($3,000,000.00) for the trailing six month period
ending on the last day of the fiscal quarter ending December 31, 2011;
(iv) ($6,000,000.00) for the trailing six (6) month period ending on the last
day of the fiscal quarter ending March 31, 2012; (v) ($9,000,000.00) for the
trailing six (6) month period ending on the last day of the fiscal quarter
ending June 30, 2012; (vi) $1.00 for the trailing six (6) month period ending on
the last day of the fiscal quarter ending September 30, 2012;
(vii) $2,500,000.00 for the trailing six (6) month period ending on the last day
of the fiscal quarter ending December 31, 2012; and (viii) for the trailing six
(6) month period ending on March 1, 2013, and for each trailing six month period
ending on the last day of each fiscal quarter thereafter, an amount that is
$1,000,000.00 greater than the required minimum Adjusted Net Income for the
immediately preceding trailing six (6) month period ending on the last day of
the immediately preceding calendar quarter.”

 

2                                          The Loan Agreement shall be amended
by inserting the following new definition to appear alphabetically in
Section 13.1 thereof:

 

““2012 Effective Date” is March 5, 2012.”

 

3                                          The Compliance Certificate appearing
as Exhibit B to the Loan and Security Agreement shall be amended by deleting the
following text appearing in Schedule 1 thereof:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (a) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (b)

 

--------------------------------------------------------------------------------


 

$5,000,000 for each trailing six (6) month period ending on the last day of the
fiscal quarters ending June 30, 2011 and September 30, 2011; (c) ($3,000,000.00)
for the trailing six month period ending on the last day of the fiscal quarter
ending December 31, 2011;and (d) $7,500,000 for the trailing six (6) month
period ending on the last day of the fiscal quarter ending March 31, 2012 and
for each trailing six (6) month period ending on the last day of each fiscal
quarter thereafter”

 

and inserting in lieu thereof the following:

 

“II.          Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (i) $3,000,000 for the trailing six (6) month period ending
on the last day of the fiscal quarter ending March 31, 2011; (ii) $5,000,000 for
each trailing six (6) month period ending on the last day of the fiscal quarters
ending June 30, 2011 and September 30, 2011; (iii) ($3,000,000.00) for the
trailing six month period ending on the last day of the fiscal quarter ending
December 31, 2011; (iv) ($6,000,000.00) for the trailing six (6) month period
ending on the last day of the fiscal quarter ending March 31, 2012;
(v) ($9,000,000.00) for the trailing six (6) month period ending on the last day
of the fiscal quarter ending June 30, 2012; (vi) $1.00 for the trailing six
(6) month period ending on the last day of the fiscal quarter ending
September 30, 2012; (vii) $2,500,000.00 for the trailing six (6) month period
ending on the last day of the fiscal quarter ending December 31, 2012; and
(viii) for the trailing six (6) month period ending on March 1, 2013, and for
each trailing six month period ending on the last day of each fiscal quarter
thereafter, an amount that is $1,000,000.00 greater than the required minimum
Adjusted Net Income for the immediately preceding trailing six (6) month period
ending on the last day of the immediately preceding calendar quarter”

 

4.             FEES.  Borrower shall pay to Bank a modification fee equal to
Five Thousand Dollars ($5,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof.  Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

5.             RATIFICATION OF IP SECURITY AGREEMENT.  ATI hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the IP
Security Agreement, and acknowledges, confirms and agrees that said IP Security
Agreement contains an accurate and complete listing of all registered
intellectual property as described in said IP Security Agreement, and remains in
full force and effect.

 

6.             RATIFICATION OF PERFECTION CERTIFICATE.  Each Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of April 25, 2011
delivered by such Borrower in favor of Bank (individually and collectively, the
“Perfection Certificate”), and acknowledges, confirms and agrees the disclosures
and information each Borrower provided to Bank in the Perfection Certificate
have not changed as of the date hereof, except for changes reflected in the
Second Amendment to IP Agreement and other immaterial changes in the ordinary
course of business.

 

7.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

--------------------------------------------------------------------------------


 

8.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Mary G. Puma

 

By:

/s/ Michael Quinn

 

 

 

 

 

Name:

Mary G. Puma

 

Name:

Michael Quinn

 

 

 

 

 

Title:

Chairman, CEO and President

 

Title:

Vice President

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

The undersigned, Fusion Technology International, Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “FTI Guaranty”) and
acknowledges, confirms and agrees that the FTI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

 

 

FUSION TECHNOLOGY INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

Title:

President

 

The undersigned, Fusion Investments, Inc., ratifies, confirms and reaffirms, all
and singular, the terms and conditions of a certain Amended and Restated
Unconditional Guaranty dated March 12, 2010 (the “FI Guaranty”) and
acknowledges, confirms and agrees that the FI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

 

FUSION INVESTMENTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

Title:

President

 

The undersigned, High Temperature Engineering Corporation, ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Amended
and Restated Unconditional Guaranty dated March 12, 2010 (the “HTEC Guaranty”)
and acknowledges, confirms and agrees that the HTEC Guaranty shall remain in
full force and effect and shall in no way be limited by the execution of this
Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

--------------------------------------------------------------------------------


 

 

 

 

HIGH TEMPERATURE ENGINEERING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

Title:

President

 

The undersigned, Axcelis Technologies (Israel), Inc., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Amended and
Restated Unconditional Guaranty dated March 12, 2010 (the “ATI Guaranty”) and
acknowledges, confirms and agrees that the ATI Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

 

 

 

AXCELIS TECHNOLOGIES (ISRAEL), INC.

 

 

 

 

 

 

 

 

By:

/s/ Mary G. Puma

 

 

 

 

 

 

 

 

Name:

Mary G. Puma

 

 

 

 

 

 

 

 

Title:

President

 

--------------------------------------------------------------------------------